DETAILED ACTION
Response to Amendment
Applicant’s response to the office action filed on July 9, 2020 has been entered. The claims pending in this application are claims 1, 8, 11-13, 20-22, 49, 50, 53, 65, 67, and 73 wherein claims 49, 50, 53, 67, and 73 have been withdrawn due to the restriction requirement mailed on February 20, 2018.  Rejection and/or objection not reiterated from the previous office action are hereby withdrawn in view of applicant’s amendment filed on July 9, 2020.  Claims 1, 8, 11-13, 20-22, and 65 will be examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Scope of Enablement 
Claims 1, 8, 11-13, 20-22, and 65 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for resulting in coupled transcription/translation of a reporter gene in a cell-free transcription/translation 
system when the shelf-stable composition recited in claim 1 or 65 is contacted with an aqueous sample comprising an analyte wherein the shelf-stable composition comprises a switch RNA of Figure 10A and the analyte comprises a trigger RNA of Figure 10A, does not reasonably provide enablement for resulting in coupled transcription/translation of at least one of the one or more reporter genes in a cell-free system when the shelf-stable composition recited in claims 1 or 65 is contacted with an aqueous sample comprising an analyte wherein the shelf-stable composition comprises a synthetic gene network comprising nucleic acids that include one or more reporter
genes whose transcription/translation results in production of a detectable signal and the analyte is any kind of single stranded nucleic acid. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”
	
The Nature of The Invention
The claims are drawn to a shelf-stable composition comprising a cell-free system. The invention is a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  

The Breadth of The Claims

Claims 1, 8, 11-13, and 20-22 encompass a shelf-stable composition comprising a cell-free system comprising: i) a synthetic gene network comprising nucleic acids that include one or more any kind of reporter genes whose transcription/translation results in production of a detectable signal; and ii) components sufficient for a coupled transcription/translation reaction, 
wherein said cell-free system is lyophilized on a porous substrate such that the cell free system is partially or completely embedded in the porous substrate and is substantially free of water, 
wherein said cell-free system is active for said coupled transcription/translation reaction upon 
rehydration of the said cell-free system; wherein said system functions as a sensor in that when the shelf-stable composition is contacted with an aqueous sample comprising an analyte, the presence of said analyte in said sample results in coupled transcription/translation of at least one of the one or more any kind of reporter genes, so that the detectable signal is produced;  and 
wherein the analyte is any kind of single stranded nucleic acid.  Claims 65 encompasses a kit comprising the shelf-stable composition of claim 1 and packaging materials therefor.

Working Examples
The specification provides working examples: (1) Example 1: Lyophilized sensors comprising synthetic gene networks and cell-free systems; and (2) Example 2: Paper-based synthetic gene networks (see pages 46-62). 

The Amount of Direction or Guidance Provided and The State of The Prior Art
The specification provides working examples: (1) Example 1: Lyophilized sensors comprising synthetic gene networks and cell-free systems”; and (2) Example 2: Paper-based synthetic gene networks (see pages 46-62). However, the specification provides no working example for resulting in coupled transcription/translation of at least one of the one or more reporter genes in a cell-free system when the shelf-stable composition recited in claim 1 or 65 is contacted with an aqueous sample comprising an analyte wherein the shelf-stable composition comprises a synthetic gene network comprising nucleic acids that include one or more reporter genes whose transcription/translation results in production of a detectable signal and the analyte is any kind of single stranded nucleic acid. During the process of the prior art search, the examiner has not found any prior art which is related to result in coupled transcription/translation of at least one of the one or more reporter genes in a cell-free system when the shelf-stable composition recited in claim 1 or 65 is contacted with an aqueous sample comprising an analyte wherein the shelf-stable composition comprises a synthetic gene network comprising nucleic acids that include one or more reporter genes whose transcription/translation results in production of a detectable signal and the analyte is any kind of single stranded nucleic acid.

Level of Skill in The Art, The Unpredictability of The Art, and The Quantity of Experimentation Necessary
While the relative skill in the art is very high (the Ph.D. degree with laboratory experience), there is no predictability whether coupled transcription/translation of at least one of the one or more any kind of reporter genes in a cell-free system can be resulted in when the shelf-stable composition recited in claim 1 or 65 is contacted with an aqueous sample comprising an analyte wherein the shelf-stable composition comprises a synthetic gene network comprising nucleic acids that include one or more any kind of reporter genes whose transcription/translation results in production of a detectable signal and the analyte is any kind of single stranded nucleic acid. 
Claim 1 or 65 requires that coupled transcription/translation of at least one of the one or more any kind of reporter genes in a cell-free system can be resulted in when the shelf-stable composition recited in claim 1 or 65 is contacted with an aqueous sample comprising an analyte wherein the shelf-stable composition comprises a synthetic gene network comprising nucleic acids that include one or more any kind of reporter genes whose transcription/translation results in production of a detectable signal and the analyte is any kind of single stranded nucleic acid. However, the specification teaches coupled transcription/translation of a reporter gene in a cell-free transcription/translation system can be resulted in when a shelf-stable composition recited in claim 1 or 65 is contacted with an aqueous sample comprising an analyte wherein the shelf-stable composition comprises a switch RNA of Figure 10A and the analyte comprises a trigger RNA of Figure 10A (see paragraphs [0080] and [0274], and Figure 10A) and the shelf-stable composition taught by the specification is identical to toehold switch systems taught by Green et al., (Cell, 159, 925-939, 2014) and Pardee et al., (Cell, 159, 940-954, 2014), which are two papers from the laboratory of the inventors. Green et al., teach that “[T]oehold switch systems are composed of two RNA strands referred to as the switch and trigger (Figure 1B). The switch RNA contains the coding sequence of the gene being regulated. Upstream of this coding sequence is a hairpin-based processing module containing both a strong RBS and a start codon that is followed by a common 21 nt linker sequence coding for low-molecular-weight amino acids added to the N terminus of the gene of interest. A single-stranded toehold sequence at the 5’ end of the hairpin module provides the initial binding site for the trigger RNA strand. This trigger molecule contains an extended single-stranded region that completes a branch migration process with the hairpin to expose the RBS and start codon, thereby initiating translation of the gene of interest. The hairpin processing unit functions as a repressor of translation in the absence of the trigger strand. Unlike previous riboregulators, the RBS sequence is left completely unpaired within the 11 nt loop of the hairpin. Instead, the bases immediately before and after the start codon are sequestered within RNA duplexes that are 6 bp and 9 bp long, respectively. The start codon itself is left unpaired in the switches we tested, leaving a 3 nt bulge near the midpoint of the 18 nt hairpin stem. Because the repressing domain b (Figure 1B) does not possess complementary bases to the start codon, the cognate trigger strand in turn does not need to contain corresponding start codon bases, thereby increasing the number of potential trigger sequences. The sequence in the hairpin added after the start codon was also screened for the presence of stop codons, as they would prematurely terminate translation of the gene of interest when the riboregulator was activated. We employed a 12 nt toehold domain at the 5’ end of the hairpin to initiate its interaction with the cognate trigger strand. The trigger RNA contains a 30 nt single- stranded RNA sequence that is complementary to the toehold and stem of the switch RNA” (see page 928, left column, second and third paragraphs, and Figure 1B) and Pardee et al., teach that “[T]he rational programmability of toehold switches comes from their design (Figure 2A). Riboregulators are composed of two cognate RNAs: a transducer RNA that encodes the output signal of the system (e.g., a GFP mRNA) and a trigger RNA that modulates the output signal. Conventional riboregulators have historically repressed translation by sequestering the ribosomal binding site (RBS) of the transducer RNA within a hairpin. This hairpin is unwound upon binding of a cognate trigger RNA, exposing the RBS and enabling translation of the downstream protein. However, this design restricts the potential trigger RNAs to those that contain RBS sequences. Toehold switches have removed this constraint by moving the RBS to a loop region of the hairpin, leaving the trigger RNA binding site free to adopt virtually any sequence. The transducer or “switch” RNA of toehold switches also contains a single-stranded domain known as a toehold at its 5’ end. This toehold domain, first developed in in vitro molecular programming studies (Yurke et al., 2000), provides the initial reaction site for binding between the trigger and switch RNAs and greatly improves the ON/OFF ratio of the switches” (see page 941, right column, second paragraph and Figure 2A). Therefore, the teachings of the specification and two papers from the laboratory of the inventors clearly indicate that the scope  of the shelf-stable composition recited in claim 1 or 65 is much broader than the teachings of the specification because coupled transcription/translation of at least one of the one or more any kind of reporter genes in a cell-free system cannot be resulted in when the shelf-stable composition recited in claim 1 or 65 is contacted with an aqueous sample comprising an analyte wherein the shelf-stable composition comprises a synthetic gene network comprising nucleic acids that include one or more any kind of reporter genes whose transcription/translation results in production of a detectable signal and the analyte is any kind of single stranded nucleic acid.  Since claim 1 or 65 does not require that the shelf-stable composition comprises a switch RNA of Figure 10A and the analyte comprises a trigger RNA of Figure 10A which can unwound the hairpin of the switch RNA of Figure 10A upon binding of the trigger RNA to the switch RNA and does not indicate how the single stranded nucleic acid interact with a nucleic acid that includes one or more reporter genes whose transcription/ translation results in production of a detectable signal, if the nucleic acids in the synthetic gene network of claim 1 or 65 can be any kind of nucleic acid that includes one or more reporter genes whose transcription/translation results in production of a detectable signal and the single stranded nucleic acid cannot interact with the nucleic acids in claim 1 to unwound the hairpin of the switch RNA of Figure 10A upon binding of the single stranded nucleic acid to the switch RNA, it is unclear how presence of said analyte such as any kind of single stranded nucleic acid in the sample can result in coupled transcription/translation of at least one of the one or more reporter genes such that the detectable signal cannot be produced and coupled transcription/translation of at least one of the one or more any kind of reporter genes in a cell-free system cannot be resulted in as recited in claims 1, 8, 11-13, 20-22, and 65. In other words, without knowing the structure of the nucleic acids in the synthetic gene network of claim 1 or 65 and how the single stranded nucleic acid interacts with the nucleic acids in the synthetic gene network of claim 1 or 65, it is unpredictable whether presence of any kind of single stranded nucleic acid in the sample can result in coupled transcription/translation of at least one of the one or more reporter genes and the shelf-stable composition recited in claim 1 or 65 is unpredictable. 
Case law has established that “(t)o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’.” In re Wright 990 F.2d 1557, 1561.  In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) it was determined that “[T]he scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons of ordinary skill in the art”.  The amount of guidance needed to enable the invention is related to the amount of knowledge in the art as well as the predictability in the art.  Furthermore, the Court in Genentech Inc. v Novo Nordisk 42 USPQ2d 1001 held that “[I]t is the specification, not the knowledge of one skilled in the art that must supply the novel aspects of the invention in order to constitute adequate enablement”.  
In view of above discussions, the skilled artisan will have no way to predict the experimental results. Accordingly, it is concluded that undue experimentation is required to make the invention as it is claimed.  The undue experimentation at least includes to test whether coupled transcription/translation of at least one of the one or more any kind of reporter genes in a cell-free system can be resulted in when the shelf-stable composition recited in claim 1 or 65 is contacted with an aqueous sample comprising an analyte wherein the shelf-stable composition comprises a synthetic gene network comprising nucleic acids that include one or more any kind of reporter genes whose transcription/translation results in production of a detectable signal and the analyte is any kind of single stranded nucleic acid. 
Conclusion
In the instant case, as discussed above, the level of unpredictability in the art is high, the specification provides one with no guidance that leads one to claimed methods.  One of skill in the art cannot readily anticipate the effect of a change within the subject matter to which the claimed invention pertains. Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity of research required to define these unpredictable variables, the lack of guidance provided in the specification, the absence of any working example related to claimed invention and the no teaching in the prior art balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written.
Response to Arguments
	In page 7, third to seventh paragraphs of applicant’s remarks, applicant argues that “[C]laim 1 recites, among other things, a shelf stable composition comprising a cell-free system that functions as a sensor in that when the shelf-stable composition is contacted with an aqueous sample comprising an analyte, presence of said analyte in said sample results in coupled transcription/translation of at least one of the one or more reporter genes, so that the detectable signal is produced. Claim 1 as currently amended recites, in part, that ‘the analyte is a single stranded nucleic acid.’ Without acquiescing to the Office’s position and solely to expedite prosecution, claim 1 has been amended herein as discussed above. Applicant submits that the specification as originally filed provides numerous and specific examples of coupled transcription/translation of at least one reporter gene when the analyte is a single stranded nucleic acid. See, for example, Figure 10A; Figure 18A; and Figure 19A. For at least these reasons, Applicant submits no undue experimentation is required by one of skill in the art to arrive at the presently claimed shelf-stable composition. Accordingly, Applicant submits that the specification is fully enabling for the present scope of the claims”. 
The arguments have been fully considered but they are not persuasive toward the withdrawal of the rejection. Claim 1 or 65 requires that coupled transcription/translation of at least one of the one or more any kind of reporter genes in a cell-free system can be resulted in when the shelf-stable composition recited in claim 1 or 65 is contacted with an aqueous sample comprising an analyte wherein the shelf-stable composition comprises a synthetic gene network comprising nucleic acids that include one or more any kind of reporter genes whose transcription/translation results in production of a detectable signal and the analyte is any kind of single stranded nucleic acid. However, the specification teaches coupled transcription/translation of a reporter gene in a cell-free transcription/translation system can be resulted in when a shelf-stable composition recited in claim 1 or 65 is contacted with an aqueous sample comprising an analyte wherein the shelf-stable composition comprises a switch RNA of Figure 10A and the analyte comprises a trigger RNA of Figure 10A (see paragraphs [0080] and [0274], and Figure 10A) and the shelf-stable composition taught by the specification is identical to toehold switch systems taught by Green et al., (Cell, 159, 925-939, 2014) and Pardee et al., (Cell, 159, 940-954, 2014), which are two papers from the laboratory of the inventors. Green et al., teach that “[T]oehold switch systems are composed of two RNA strands referred to as the switch and trigger (Figure 1B). The switch RNA contains the coding sequence of the gene being regulated. Upstream of this coding sequence is a hairpin-based processing module containing both a strong RBS and a start codon that is followed by a common 21 nt linker sequence coding for low-molecular-weight amino acids added to the N terminus of the gene of interest. A single-stranded toehold sequence at the 5’ end of the hairpin module provides the initial binding site for the trigger RNA strand. This trigger molecule contains an extended single-stranded region that completes a branch migration process with the hairpin to expose the RBS and start codon, thereby initiating translation of the gene of interest. The hairpin processing unit functions as a repressor of translation in the absence of the trigger strand. Unlike previous riboregulators, the RBS sequence is left completely unpaired within the 11 nt loop of the hairpin. Instead, the bases immediately before and after the start codon are sequestered within RNA duplexes that are 6 bp and 9 bp long, respectively. The start codon itself is left unpaired in the switches we tested, leaving a 3 nt bulge near the midpoint of the 18 nt hairpin stem. Because the repressing domain b (Figure 1B) does not possess complementary bases to the start codon, the cognate trigger strand in turn does not need to contain corresponding start codon bases, thereby increasing the number of potential trigger sequences. The sequence in the hairpin added after the start codon was also screened for the presence of stop codons, as they would prematurely terminate translation of the gene of interest when the riboregulator was activated. We employed a 12 nt toehold domain at the 5’ end of the hairpin to initiate its interaction with the cognate trigger strand. The trigger RNA contains a 30 nt single- stranded RNA sequence that is complementary to the toehold and stem of the switch RNA” (see page 928, left column, second and third paragraphs, and Figure 1B) and Pardee et al., teach that “[T]he rational programmability of toehold switches comes from their design (Figure 2A). Riboregulators are composed of two cognate RNAs: a transducer RNA that encodes the output signal of the system (e.g., a GFP mRNA) and a trigger RNA that modulates the output signal. Conventional riboregulators have historically repressed translation by sequestering the ribosomal binding site (RBS) of the transducer RNA within a hairpin. This hairpin is unwound upon binding of a cognate trigger RNA, exposing the RBS and enabling translation of the downstream protein. However, this design restricts the potential trigger RNAs to those that contain RBS sequences. Toehold switches have removed this constraint by moving the RBS to a loop region of the hairpin, leaving the trigger RNA binding site free to adopt virtually any sequence. The transducer or “switch” RNA of toehold switches also contains a single-stranded domain known as a toehold at its 5’ end. This toehold domain, first developed in in vitro molecular programming studies (Yurke et al., 2000), provides the initial reaction site for binding between the trigger and switch RNAs and greatly improves the ON/OFF ratio of the switches” (see page 941, right column, second paragraph and Figure 2A). Therefore, the teachings of the specification and two papers from the laboratory of the inventors clearly indicate that the scope  of the shelf-stable composition recited in claim 1 or 65 is much broader than the teachings of the specification because coupled transcription/translation of at least one of the one or more any kind of reporter genes in a cell-free system cannot be resulted in when the shelf-stable composition recited in claim 1 or 65 is contacted with an aqueous sample comprising an analyte wherein the shelf-stable composition comprises a synthetic gene network comprising nucleic acids that include one or more any kind of reporter genes whose transcription/translation results in production of a detectable signal and the analyte is any kind of single stranded nucleic acid.  Since claim 1 or 65 does not require that the shelf-stable composition comprises a switch RNA of Figure 10A and the analyte comprises a trigger RNA of Figure 10A which can unwound the hairpin of the switch RNA of Figure 10A upon binding of the trigger RNA to the switch RNA and does not indicate how the single stranded nucleic acid interact with a nucleic acid that includes one or more reporter genes whose transcription/ translation results in production of a detectable signal, if the nucleic acids in the synthetic gene network of claim 1 or 65 can be any kind of nucleic acid that includes one or more reporter genes whose transcription/translation results in production of a detectable signal and the single stranded nucleic acid cannot interact with the nucleic acids in claim 1 to unwound the hairpin of the switch RNA of Figure 10A upon binding of the single stranded nucleic acid to the switch RNA, it is unclear how presence of said analyte such as any kind of single stranded nucleic acid in the sample can result in coupled transcription/translation of at least one of the one or more reporter genes such that the detectable signal cannot be produced and coupled transcription/translation of at least one of the one or more any kind of reporter genes in a cell-free system cannot be resulted in as recited in claims 1, 8, 11-13, 20-22, and 65. In other words, without knowing the structure of the nucleic acids in the synthetic gene network of claim 1 or 65 and how the single stranded nucleic acid interacts with the nucleic acids in the synthetic gene network of claim 1 or 65, it is unpredictable whether presence of any kind of single stranded nucleic acid in the sample can result in coupled transcription/translation of at least one of the one or more reporter genes and the shelf-stable composition recited in claim 1 or 65 is unpredictable. 

Conclusion
4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
5.	No claim is allowed. 
6.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        March 24, 2021